            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 1 of 19




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  JOSE DE LA CRUZ MARIN, individually
  and on behalf of others similarly situated,

                                     Plaintiff,                      COMPLAINT

                   -against-
                                                             COLLECTIVE ACTION UNDER
  BRASERO RESTAURANT, INC. (D/B/A                                 29 U.S.C. § 216(b)
  BABY BO'S CANTINA) and TOMY
  CONNOLY ,                                                            ECF Case

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Jose De la Cruz Marin (“Plaintiff De la Cruz” or “Mr. De la Cruz”), individually

 and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

 Associates, P.C., upon his knowledge and belief, and as against Brasero Restaurant, Inc. (d/b/a

 Baby Bo's Cantina), (“Defendant Corporation”) and Tomy Connoly, (“Individual Defendant”),

 (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff De la Cruz is a former employee of Defendants Brasero Restaurant, Inc.

(d/b/a Baby Bo's Cantina) and Tomy Connoly.

       2.       Defendants own, operate, or control a Mexican restaurant, located at 627 2nd Ave,

New York, New York 10016 under the name “Baby Bo's Cantina”.
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 2 of 19




       3.      Upon information and belief, individual Defendant Tomy Connoly, serve or served

as owner, manager, principal, or agent of Defendant Corporation and, through this corporate entity,

operates or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiff De la Cruz was employed as a food preparer, porter, and dishwasher at the

restaurant located at 627 2nd Ave, New York, New York 10016.

       5.      At all times relevant to this Complaint, Plaintiff De la Cruz worked for Defendants

in excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.      Rather, Defendants failed to pay Plaintiff De la Cruz appropriately for any hours

worked, either at the straight rate of pay or for any additional overtime premium.

       7.      Further, Defendants failed to pay Plaintiff De la Cruz the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

       8.      Defendants’ conduct extended beyond Plaintiff De la Cruz to all other similarly

situated employees.

       9.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff De la Cruz and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state law

and regulations.

       10.     Plaintiff De la Cruz now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et

seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein



                                                   -2-
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 3 of 19




the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.        Plaintiff De la Cruz seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                     JURISDICTION AND VENUE

       12.        This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff De la Cruz’s state law claims under 28

U.S.C. § 1367(a).

       13.        Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Mexican restaurant located in this district. Further, Plaintiff De la Cruz was employed by

Defendants in this district.

                                                    PARTIES

                                                      Plaintiff

       14.        Plaintiff Jose De la Cruz Marin (“Plaintiff De la Cruz” or “Mr. De la Cruz”) is an

adult individual residing in Bronx County, New York.

       15.        Plaintiff De la Cruz was employed by Defendants at Baby Bo's Cantina from

approximately June 2015 until on or about July 2020.

       16.        Plaintiff De la Cruz consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).



                                                     -3-
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 4 of 19




                                            Defendants

       17.     At all relevant times, Defendants owned, operated, or controlled a Mexican

restaurant, located at 627 2nd Ave, New York, New York 10016 under the name “Baby Bo's

Cantina”.

       18.     Upon information and belief, Brasero Restaurant, Inc. (d/b/a Baby Bo's Cantina) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 627 2nd Ave, New York, New

York 10016.

       19.     Defendant Tomy Connoly is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Tomy Connoly is sued

individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Tomy Connoly possesses operational control over Defendant Corporation, an ownership interest in

Defendant Corporation, and controls significant functions of Defendant Corporation. He determines

the wages and compensation of the employees of Defendants, including Plaintiff De la Cruz,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                   FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       20.     Defendants operate a Mexican restaurant located in the Murray Hill section of

Manhattan.

       21.     Individual Defendant, Tomy Connoly, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.



                                                -4-
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 5 of 19




       22.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       23.     Each Defendant possessed substantial control over Plaintiff De la Cruz’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff De la Cruz, and all similarly situated individuals,

referred to herein.

       24.     Defendants jointly employed Plaintiff De la Cruz (and all similarly situated

employees) and are Plaintiff De la Cruz’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

       25.     In the alternative, Defendants constitute a single employer of Plaintiff De la Cruz

and/or similarly situated individuals.

       26.     Upon information and belief, Individual Defendant Tomy Connoly operates

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for his own benefit as the sole or majority

                 shareholder,




                                                  -5-
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 6 of 19




              e) operating Defendant Corporation for his own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of his own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect his own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

       27.     At all relevant times, Defendants were Plaintiff De la Cruz’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff

De la Cruz, controlled the terms and conditions of employment, and determined the rate and method

of any compensation in exchange for Plaintiff De la Cruz’s services.

       28.     In each year from 2015 to 2020, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       29.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiff

       30.     Plaintiff De la Cruz is a former employee of Defendants who was employed as a food

preparer, porter, and dishwasher.

       31.     Plaintiff De la Cruz seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                    Plaintiff Jose De la Cruz Marin




                                                   -6-
               Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 7 of 19




         32.     Plaintiff De la Cruz was employed by Defendants from approximately June 2015

until on or about July 2020.

         33.     Defendants employed Plaintiff De la Cruz as a food preparer, porter, and dishwasher.

         34.     Plaintiff De la Cruz regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         35.     Plaintiff De la Cruz’s work duties required neither discretion nor independent

judgment.

         36.     From approximately June 2015 until on or about March 2020, Plaintiff De la Cruz

regularly worked in excess of 40 hours per week.

         37.     From approximately June 2015 until on or about March 2020, Plaintiff De la Cruz

worked from approximately 5:00 p.m. to 7:00 p.m. until on or about 3:00 a.m., 6 days a week

(typically 48 to 60 hours per week).

         38.     From approximately May 2020 until on or about July 2020, Plaintiff De la Cruz

worked from approximately 5:30 p.m. until on or about 9:30 p.m., 3 days a week and from

approximately 7:00 a.m. to 9:30 a.m. until on or about 10:00 p.m., on Sundays (typically 26.5 to 27

hours per week).

         39.     Throughout his employment, Defendants paid Plaintiff De la Cruz his wages by

check.

         40.     From approximately June 2015 until on or about December 2015, Defendants paid

Plaintiff De la Cruz $13.50 per hour.

         41.     From approximately January 2016 until on or about December 2016, Defendants paid

Plaintiff De la Cruz $14.50 per hour.




                                                   -7-
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 8 of 19




       42.     From approximately January 2017 until on or about July 2020, Defendants paid

Plaintiff De la Cruz $15.00 per hour.

       43.     Plaintiff De la Cruz’s pay did not vary even when he was required to come in earlier,

stay later, or work a longer day than his usual schedule.

       44.     For example, from Approximately June 2015 until on or about March 2020,

Defendants required Plaintiff De la Cruz to continue working 3 hours past his scheduled departure

time regularly, and did not pay him for the additional time he worked.

       45.     Similarly, from approximately May 2020 until on or about July 2020, Defendants

required Plaintiff De la Cruz to start working 2 hours prior to his regular start time regularly, and

did not pay him for the additional time he worked.

       46.     Defendants never granted Plaintiff De la Cruz any breaks or meal periods of any kind.

       47.     Although Plaintiff De la Cruz was required to keep track of his time, Defendants

required him to record fewer hours than he actually worked.

       48.        Specifically, every night from approximately June 2015 until on or about March

2020, Defendants required Plaintiff De la Cruz to punch out at 11:00 p.m. and to continue working

until on or about 3:00 a.m. As a result, Plaintiff De la Cruz was not compensated for all of the hours

that he worked.

       49.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff De la Cruz regarding overtime and wages under the FLSA and NYLL.

       50.     Defendants did not provide Plaintiff De la Cruz an accurate statement of wages, as

required by NYLL 195(3).




                                                  -8-
            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 9 of 19




      51.      Defendants did not give any notice to Plaintiff De la Cruz, in English and in Spanish

(Plaintiff De la Cruz’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

                                 Defendants’ General Employment Practices

      52.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff De la Cruz (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage, spread of hours pay and overtime

compensation as required by federal and state laws.

      53.      Plaintiff De la Cruz was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the wages

he was owed for the hours he worked.

      54.      Defendants habitually required Plaintiff De la Cruz to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.

      55.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff De la

Cruz worked.

      56.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      57.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff De la Cruz (and similarly situated individuals) worked,

and to avoid paying Plaintiff De la Cruz properly for his full hours worked.




                                                  -9-
            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 10 of 19




      58.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      59.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff De la Cruz and other similarly situated former workers.

      60.      Defendants failed to provide Plaintiff De la Cruz and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      61.      Defendants failed to provide Plaintiff De la Cruz and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid by

the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of

the minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by

the employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                             FLSA COLLECTIVE ACTION CLAIMS

      62.       Plaintiff De la Cruz brings his FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all



                                                  - 10 -
            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 11 of 19




similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      63.       At all relevant times, Plaintiff De la Cruz and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA

under the FLSA.

      64.       The claims of Plaintiff De la Cruz stated herein are similar to those of the other

employees.

                                    FIRST CAUSE OF ACTION

            VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

     65.        Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      66.       At all times relevant to this action, Defendants were Plaintiff De la Cruz’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power

to hire and fire Plaintiff De la Cruz (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      67.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.




                                                 - 11 -
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 12 of 19




      68.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       69.      Defendants failed to pay Plaintiff De la Cruz (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       70.      Defendants’ failure to pay Plaintiff De la Cruz (and the FLSA Class members) at

the applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      71.       Plaintiff De la Cruz (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      72.       Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

       73.      At all times relevant to this action, Defendants were Plaintiff De la Cruz’s

employers (and employers of the putative FLSA Class members) within the meaning of the Fair

Labor Standards Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff De la

Cruz (and the FLSA Class members), controlled the terms and conditions of employment, and

determined the rate and method of any compensation in exchange for his employment.

       74.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       75.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).




                                                  - 12 -
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 13 of 19




      76.       Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff De la Cruz

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      77.       Defendants’ failure to pay Plaintiff De la Cruz (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

      78.       Plaintiff De la Cruz (and the FLSA Class members)were damaged in an amount to

be determined at trial.

                                   THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       79.      Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      80.       At all times relevant to this action, Defendants were Plaintiff De la Cruz’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff De la Cruz, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

      81.       Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff De la Cruz less than the minimum wage.

      82.       Defendants’ failure to pay Plaintiff De la Cruz the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

      83.       Plaintiff De la Cruz was damaged in an amount to be determined at trial.

                                 FOURTH CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW



                                                 - 13 -
            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 14 of 19




      84.       Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      85.       Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff De la Cruz overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

      86.       Defendants’ failure to pay Plaintiff De la Cruz overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

      87.       Plaintiff De la Cruz was damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      88.       Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      89.       Defendants failed to pay Plaintiff De la Cruz one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff De la Cruz’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      90.       Defendants’ failure to pay Plaintiff De la Cruz an additional hour’s pay for each day

Plaintiff De la Cruz’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

      91.       Plaintiff De la Cruz was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING



                                                 - 14 -
            Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 15 of 19




                     REQUIREMENTS OF THE NEW YORK LABOR LAW

      92.       Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      93.       Defendants failed to provide Plaintiff De la Cruz with a written notice, in English and

in Spanish (Plaintiff De la Cruz’s primary language), containing: the rate or rates of pay and basis

thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances,

if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular

pay day designated by the employer; the name of the employer; any “doing business as" names used

by the employer; the physical address of the employer's main office or principal place of business,

and a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      94.       Defendants are liable to Plaintiff De la Cruz in the amount of $5,000, together with

costs and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      95.       Plaintiff De la Cruz repeats and realleges all paragraphs above as though fully set

forth herein.

      96.       With each payment of wages, Defendants failed to provide Plaintiff De la Cruz with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or rates

of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

other; gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages;



                                                  - 15 -
             Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 16 of 19




the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      97.         Defendants are liable to Plaintiff De la Cruz in the amount of $5,000, together with

costs and attorneys’ fees.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff De la Cruz respectfully requests that this Court enter judgment

 against Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the minimum wage provisions of, and

 associated rules and regulations under, the FLSA as to Plaintiff De la Cruz and the FLSA Class

 members;

            (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff De la Cruz and the FLSA Class members;

            (d)    Declaring that Defendants violated the recordkeeping requirements of, and

 associated rules and regulations under, the FLSA with respect to Plaintiff De la Cruz’s and the

 FLSA Class members’ compensation, hours, wages, and any deductions or credits taken against

 wages;

            (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

 as to Plaintiff De la Cruz and the FLSA Class members;




                                                   - 16 -
         Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 17 of 19




       (f)     Awarding Plaintiff De la Cruz and the FLSA Class members damages for the

amount of unpaid minimum wage AND overtime compensation and damages for any improper

deductions or credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiff De la Cruz and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage AND overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff De la Cruz;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff De la Cruz;

       (j)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff De la Cruz’s compensation, hours, wages and any deductions

or credits taken against wages;

       (k)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff De la Cruz;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff De la Cruz;

       (m)     Awarding Plaintiff De la Cruz damages for the amount of unpaid minimum wage

AND overtime compensation, and for any improper deductions or credits taken against wages, as

well as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff De la Cruz damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);



                                               - 17 -
         Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 18 of 19




       (o)     Awarding Plaintiff De la Cruz liquidated damages in an amount equal to one

hundred percent (100%) of the total amount of minimum wage, overtime compensation and spread

of hours pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages

pursuant to NYLL § 198(3);

       (p)     Awarding Plaintiff De la Cruz and the FLSA Class members pre-judgment and

post-judgment interest as applicable;

       (q)      Awarding Plaintiff De la Cruz and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff De la Cruz demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       August 21, 2020

                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:              /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
          Case 1:20-cv-06809-MKV Document 1 Filed 08/24/20 Page 19 of 19


                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E 42"''Street. Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                 Facsimile:(212)317-1620


FaillaGe@employmentcompliance.com



                                                                       August 10, 2020
BY HAND




TO:      Clerk of Court,


I hereby consent to join this lawsuit as a party plaintiff.
(Yo, por medio de este documento, doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)


Name / Nombre:                                 Jose De La Cruz Marin


Legal Representative / Abogado:               Michael Faillace & Associates. P.C.                                  ^

Signature / Firma:

Date / Fecha:                                   10 de agosto de 2020




                           Certified as a minority-owned business in the State of New York
